Opinion by
Johnson, J:
It appeared from the official papers that the merchandise was entered for warehouse on or about June 1, 1944, and that the entry was liquidated on December 16, 1944. The entry was reliquidated on May 16, 1952, and the protest was filed against said reliquidation. At the trial, it was stipulated that 4,692 wine gallons of brandy were actually withdrawn and that if the collector now had the merchandise and entry before him, he would assess duty and taxes upon the basis of 4,692 wine gallons. In view of the stipulation and for the reasons stated in Austin, Nichols & Co., Inc. v. United States (22 Cust. Ct. 33, C. D. 1155), the claim of the plaintiff was sustained, and the collector was directed to re-reliquidate the entry accordingly.